Case 2:12-cv-00601-ROS Document 3568 Filed 04/20/20 Pag
i of2 ZBIOC

A: Hentren Sy Ke dae Kosly Silver ~  CV-42-00601-PHX-ROS

 

FILED

 

___ LOBGED
___ COPY

APR 2 0 2029

——. RECEIVED

CLERK US DIS

TRICT COURT
OF ARIZONA

DISTRICT
BY: 4

_ DEPUTY

om

 

I"\y NAME : Dol Oisenti nt tt (39971

fin aa iS heme housed TN he AniZora Pepert
AAA at Corrects at the Yuma Compl a
Ly Y\ San Lunts | AZ. lla Fk: AZ. ve Are i), he FIZ
hely ! Theres a lor oF people on Fty's ford

Ls servos Medtal Cord) trons (hear

 

 

 

THIS DOCUMENT IS NOT IN PROPER FORM ACCORBING
tO FEDERAL AND/OR LOCAL RULES AND PRACTICES

AND IS SUBSECT TO REJECTION BY THE COURT.

ny

(Rule Nusmber/Sestion)

 

REFERENCE ZA), SM yal)

| d;' ye ce Se y CaN EF, Sa;Zures, Crt .»): that are. ho?
being acllre sec he. Can se Of CO YD - /9. Ths
15 A Mmee cal | avd Aoesy sL2 Gj pynivinr Custody
arate > eve in sve by that have. one mion +h
to three years le Et ot thelr wAPCNE.,
Vere of thre c& L-€4-< G’ ee the. Sent,
penale ye i Alprost EVE yore HY th,‘ yard 7 is
ner here for cA vio lewt CI crs and’ most

NMA tes rt || not be. going +he. StreeTs,

te TS fauai les And hope 1g They fare
loved J And de syperateny needed 2

lve ttemlly lve “Hoe feet a part from
One another with over 1Q0 Jamas in each
dorm. | LAL | vane fot Lue. AA Dios deed with

25 58 nrtqal Ll San fectauts, The Cenre chons OFF cers |

ft to \a an ne
Narre Dern VEN Cle ViVid jE 6 bl acl, g te. ) tor

their | re Vso | iA } PR us LY Le - ha Ue er 7 ey! Ver
nr One of thes /@ 4hi nin j? A Z2DO6 CU las been
lying alogat their prer TO o | +o Checle fo. S 4a PF tor
3 Co “pD- 19 Severn | iv prates wey e tal iA ote
He ‘ wed he canse they lad Laux eS cli y Cony h
'

 

Case 2:12-cv-00601-ROS Document 3568 Filed 04/20/20 Page 2 of 3

 

, . id 4 ‘ i \ ae .
_ lA Ed A on LA Pas bode ; & fo
ao AWA WLIA, Wfou qt iA Dlg

chy

heey | ye
we

i
A a IG ta |

Cd

: i
PANS €e ch

OD Af Cy

[OW bt he hb ge

is e

 

 

 
 

 

Case 2:12-cv-00601-ROS Document 3568 Filed 04/20/20 Page 3 of 3

INMATE MALL: ARIZBNA eee ets ~OF CORRECTIONS
LOSS

Inmate Tr \

ADH 4 INS TA area
rizona State Pason Complex ‘

¥ Oo Le

% wy vt

Unif, VV (>,

‘© 120 Rus
City “F14

 

 

ZIBAYY

    

me FOREVER

 
  

lie PEER BODO, AMG L

QURT Ui ..
yY Wat
cuent. ar DIST eS nt SONA USA
“Vic ed SAAC 7 OF Aw
= DS | |
{
Honorable, 9 WARE Koslun Silver

Cleark, vancted, States District cout
Sandi Day d ‘ConnoY U.S. Court House Sulte.

| 30
4o\ wW,WAShi ngron St Sec -\
Phoenix, a ROB iA ph Bonetamnny
